DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
Applicant’s arguments, see Remarks, filed 14 April 2021, with respect to claims 1-11 and 13-21 have been fully considered and are persuasive.  The rejection of claims 1-11 and 13-21 has been withdrawn. 
In addition to Applicant’s arguments, the following is an examiner’s statement of reasons for allowance: the closest prior art of record, known by Gaukroger (US Serial No. 2004/0192849), teaches a PVC masterbatch comprising: a chlorinated polyolefin, and acrylic processing aid, and an acrylic impact modifier [0019-0022].  Gaukroger teaches the masterbatch further comprises dyes, pigments, and/or functional additives [0023].  
Gaukroger fails to teach the chlorinated polyolefin has a melt flow index characteristic of between 1 and 30 having units of g/10 min at a temperature of 180°C at a weight of 10 kg.  Applicants persuasively argue that the claimed melt flow index is not necessarily present and thus a position of inherency would be improper.  Gaukroger does not contain sufficient suggestion, teaching, or motivation that would lead us from the generic teaching comprising a chlorinated polyolefin to the specifically required chlorinated polyolefin having a melt flow index (MFI) characteristic of between 1 and 30 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wright et al. (US Patent No. 8969435) teaches a method for enhancement of the minimal shear molding process utilizing pellets and/or micropellets [abs], wherein historically, for minimal shear molding, the material has typically been represented in a range of melt flow index from 200 grams/10 min to 1 gram/ 10 minutes as evaluated using ASTM D1238 at condition E (190°C at 2.16 kg load) [col36, line39-56].  Wright et al. fails to teach the required melt flow index.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767